401 F.2d 544
SP 4 Bradish G. MORSE et al., Appellants,v.Colonel Charles B. BOSWELL, Commanding Officer, Fort George G. Meade, Maryland, Honorable Clark Clifford, Secretary of Defense, Honorable Stanley R. Resor, Secretary of the Army, General Harold K. Johnson, Chief of Staff of the Army, and Lt. General Jonathan O. Seaman, Commanding General, First United States Army, Appellees.
No. 12738.
United States Court of Appeals Fourth Circuit.
Argued August 26, 1968.
Decided August 26, 1968.
Certiorari Denied January 20, 1969.

See 89 S.Ct. 687.
Appeal from the United States District Court for the District of Maryland, at Baltimore; Frank A. Kaufman, Judge.
Nathan R. Zahm, Sherman Oaks, Cal. (Elsbeth Levy Bothe, Baltimore, Md., on brief), for appellants.
Alan I. Baron, Asst U. S. Atty. Stephen H. Sachs, U. S. Atty, on brief), for appellees.
Before HAYNSWORTH, Chief Judge, and WINTER and BUTZNER, Circuit Judges.
PER CURIAM:


1
For the reasons stated by the District Court, Morse v. Boswell, D.C., Md., 289 F.Supp. 812 (decided August 6, 1968), the judgment is affirmed. See also, Goldstein v. Clifford, D.C., N.J., 290 F. Supp. 275 (statutory three-judge court, decided August 21, 1968).


2
The Clerk is directed to issue the mandate forthwith.


3
Affirmed.